Citation Nr: 0424256	
Decision Date: 08/31/04    Archive Date: 09/07/04

DOCKET NO.  97-06 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death, including entitlement to death compensation 
under 38 U.S.C.A. §§ 1151 and 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


REMAND

The veteran served on active duty from July 1953 to June 
1955, and from August 1955 to May 1960.  He died in December 
1995, and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for the cause of the 
veteran's death and Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.  A January 1998 
remand concluded that while the sole issue certified to the 
Board was the issue of entitlement to service connection for 
the cause of the veteran's death, the appellant had filed 
timely notices of disagreement with the issues of entitlement 
to compensation for the death of the veteran pursuant to 
38 U.S.C.A. § 1151 and entitlement to accrued benefits.  The 
Board held that these issues were inextricably intertwined 
with the certified issues and should be developed 
concurrently for appellate review.  In June 1999 and February 
2001, the Board remanded the claims for additional 
development.  

In an April 2003 decision, the Board denied accrued benefits 
and service connection for the cause of the veteran's death 
under 38 U.S.C.A. § 1151.  The veteran appealed the decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In April 2004, the Secretary of VA and the 
veteran's attorney submitted a Joint Motion For Remand.  The 
parties noted that a remand was required so that the Board 
could ensure compliance with 38 U.S.C.A. § 5103(a).  The 
parties observed that VA had failed to notify the appellant 
of the specific information needed to substantiate her claims 
or notify her of the evidence that VA had considered.  The 
remand cited Charles v. Principi, 16 Vet. App. 370 (2002).  

In an April 2004 order, the Court granted the parties' joint 
motion, vacated the Board's April 2003 decision and remanded 
the case to the Board for readjudication of the claim 
consistent with the considerations discussed in the joint 
motion.  

The Board observes that the Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R. § 
19.9(a)(2)(ii)(2002), which permitted the Board "to provide 
the [VCAA duty to notify] notice required by 38 U.S.C. 
[§] 5103(a)" and " not less than 30 days to respond to the 
notice."  The Federal Court found that section 
19.9(a)(2)(ii) was contrary to 38 U.S.C. § 5103(b) (West 
2002), which provides the claimant one year to submit 
evidence.  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the Court's Order, the Federal Circuit decision, 
and the General Counsel precedent opinion noted above, and 
because no further guidance or regulatory direction has been 
issued to implement them, the Board believes that the most 
appropriate action is to remand the appellant's claims to the 
RO so that the appellant can be provided with the appropriate 
notice under the VCAA, to include what she must show to 
prevail in these claims, what information and evidence she is 
responsible for, and what evidence VA must secure.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  

It is also apparent that the appellant has not been advised 
to provide any evidence in her possession that pertains to 
any of the claims on appeal.  38 C.F.R. § 3.159(b)(1).

The Board also observes that in the now vacated April 2003 
decision, VA informed the appellant that VA was deferring 
review of the issue of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 pending review of applicable 
regulations by the Federal Circuit.  The Board stated that it 
would adjudicate her claim for benefits under section 1318 
upon the lifting of the stay.  The Board notes that the stay 
on adjudication of DIC claims was recently lifted.  See 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), which revised the stay order imposed in NOVA I.  
The Board finds that this issue also requires remand to the 
RO for VCAA compliance. 

In light of the foregoing, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  See also 
38 C.F.R. § 3.159 (2003).  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to her claims for 1) entitlement to 
accrued benefits, and 2) entitlement to 
service connection for the cause of the 
veteran's death, including entitlement to 
death compensation under 38 U.S.C.A. §§ 
1151 and 1318, of the impact of the 
notification requirements on the claims.  
The appellant should further be requested 
to submit all evidence in her possession 
that pertains to these claims.

2.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
appellant's claims.  If further action is 
required, the RO should undertake it 
before further adjudication of the 
claims.

3.  Then, the RO should readjudicate the 
appellant's claims for entitlement to 
accrued benefits, and entitlement to 
service connection for the cause of the 
veteran's death, including entitlement to 
death compensation under 38 U.S.C.A. §§ 
1151 and 1318.  If any part of the 
decision is adverse to the appellant, she 
and her representative should be provided 
an SSOC.  A reasonable period of time for 
a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




